Name: Commission Regulation (EEC) No 3657/81 of 15 December 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368 /18 Official Journal of the European Communities 23 . 12 . 81 COMMISSION REGULATION (EEC) No 3657/80 of 15 December 1981 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1), as last amended by the Act of Accession of Greece, and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 2), and in particular Article 6 thereof, requested the delivery of the quantity of skimmed-milk powder set out in the Annexes hereto ; Whereas, therefore, delivery should be effected in accordance with the rtiles laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies as specified in Annex I shall deliver skimmed-milk powder as food aid on the special terms set out in the Annexes hereto. Having regard to Council Regulation (EEC) No 1310/80 of 28 May 1980 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1980 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (4), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in Annex I, certain third countries and beneficiary organizations have Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 December 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 119, 15.5 . 1979 , p . 1 . (3 ) OJ No L 134, 31 . 5 . 1980, p . 10 . (4) OJ No L 141 , 27 . 5 . 1981 , p . 1 . ( 5 ) OJ No L 43 , 15 . 2 . 1977, p . 1 . ( 6) OJ No L 363 , 31 . 12 . 1980, p . 50 . 23 . 12 . 81 Official Journal of the European Communities No L 368/19 ANNEX I ( » Consignment A B C D Ã  . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC ) No 1311 / 80 2. Beneficiary NGO 3 . Country of destination See Annex II 4. Total quantity of the con ­ signment 200 tonnes 230 tonnes 110 tonnes 230 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) See note ( 7 ) See note ( 8 ) 8 . Markings on the packaging See Annex II 9 . Delivery period . Delivery in February 1982 10. Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 / 244594 ) ( 6 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 No L 368 /20 Official Journal of the European Communities 23 . 12 . 81 JE I F | G 14Consignment 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation 2 . Beneficiary (EEC) No 1310 / 80 ( 1980 programme) (EEC) No 1311 / 80 NGO See Annex II3 . Country of destination 4 . Total quantity of the con ­ signment 210 tonnes ' 230 tonnes 250 tonnes 240 tonnes Will result from application of the procedure referred to in point 12 Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and/ or packaging ( 3 ) 8 . Markings on the packaging See note ( 8 ) See note ( 5 ) See notes ( 7 ) and ( 9 ) See Annex II Delivery in February 19829 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594) ( 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 11 January 1982 23 . 12 . 81 Official Journal of the European Communities No L 368/21 Consignment I K L 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) ( b) affectation (EEC ) No 1311 / 80 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 220 tonnes 160 tonnes 140 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 Danish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Bought on the Danish market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) See note ( 10 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in February 1982 Delivery as soon as possible and at the latest 31 December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594) ( 6 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982  No L 368/22 Official Journal of the European Communities 23 . 12 . 81 Consignment M N 1 . Application of Council Regu ­ lations: (a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1311 / 80 (EEC) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 200 tonnes 220 tonnes 5 . Intervention agency responsible for delivery Will result from application pf the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) See note ( 9 ) See note ( 8 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO, Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL; tel . 241744 / 244594 ) ( «) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 23 . 12 . 81 Official Journal of the European Communities No L 368/23 Consignment O P Q 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 55 tonnes 600 tonnes 615 tonnes 5 . Intervention agency responsible for delivery German Will result from application of the procedure referred to in point 12 6 . \ Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging See note ( s ) See Annex II 1 9 . Delivery period Delivery as soon as possible and at the latest 31 December 1981 Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( n ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 11 January 1982 No L 368/24 Official Journal of the European Communities 23 . 12 . 81 Consignment R S T 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 192 tonnes 750 tonnes 80 tonnes 5 . Intervention agency responsible for delivery Belgian Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging k See note ( s ) See Annex II 9 . Delivery period Delivery in January 1982 Delivery in February 1982 Delivery in April 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 11 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 11 January 1982 23 . 12 . 81 Official Journal of the European Communities No L 368/25 Consignment U V 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 300 tonnes 220 tonnes 5 . Intervention agency responsible for delivery GÃ §rman 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 January 1981 Entry into intervention stock after 1 February 1981 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 31 December 1981 Delivery in January 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 11 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 368/26 Official Journal of the European Communities 23 . 12 . 81 Consignment X Y Z 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 507 tonnes 1 500 tonnes ( 12 ) 1 500 tonnes ( 12 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 March 1981 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 11 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 23 . 12 . 81 Official Journal of the European Communities No L 368/27 Consignment AA AB AC 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programmi ) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 700 tonnes 140 tonnes 450 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) / Intervention stock 7 . 8 . Special characteristics and / or packaging ( 3 ) Markings on the packaging Entry into intervention stock after 1 March 1981 Entry into intervention stock after 1 May 1981 See Annex II Entry into intervention stock after 1 June 1981 9 . Delivery period Delivery in February 1982 Delivery in April 1982 Delivery in May 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( n ) 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 No L 368/28 Official Journal of the European Communities 23 . 12 . 81 Consignment AD AE 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2. 3 . Beneficiary Country of destination ^j- Nicaragua j- Mali 4 . Total quantity of the con ­ signment 600 tonnes 300 tonnes 5 . Intervention agency responsible for delivery Irish German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 April 1981 8 . Markings on the packaging 'Leche en polvo descremada / DonaciÃ ³n de la Comunidad econÃ ³mica europea' a Nicaragua' ^ &lt; 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique du Mali' 9 . Delivery period Delivery in March 1982 Loading in March 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient ¢country ( n ) ( 13 ) Delivered to Bamako (warehouses of l'Union laitiÃ ¨re ) U. Representative of the beneficiary responsible for reception ( 4 )  Union laitiÃ ¨re de Bamako , route de Sotuba , boÃ ®te postale 20 , Bamako 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 23 . 12 . 81 Official Journal of the European Communities No L 368/29 Consignment AF AG 1 . Application of Council Regu ­ lations: ( a) legal basis (EEC) No 1399 / 81 ( 1981 programme) (EEC) No 937 / 79 ( 1979 programme) (b) affectation (EEC) No 1400 / 81 (EEC ) No 938 / 79 2 . 3 . Beneficiary Country of destination ^j- Philippines UNHCR Tchad 4 . Total quantity of the con ­ signment 1 000 tonnes ( 14 ) 600 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to the . Philippines / For free distribution' 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de l'UNHCR au Tchad' 9: Delivery period Delivery in February 1982 Loading in February 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( n ) Delivered to N'Djamena via Douala 11 . Representative of the beneficiary responsible for reception ( 4 )  ChargÃ © de mission du HCR Ã N'Djamena , sous couvert de UNHCR, boÃ ®te postale 836 , YaoundÃ © , Cameroun 12 . Procedure to be applied to determine the costs or supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 No L 368/30 Official Journal of the European Communities 23 . 12 . 81 Consignment AH AI 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1311 / 80 (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination ) Central Africa World Food Programme Sudan 4 . Total quantity of the con ­ signment 200 tonnes 250 tonnes 5 . Intervention agency responsible for delivery French German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7. Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vita ­ mines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique Centrafricaine / Ã distribuer gratuite ­ ment' 'Sudan 645 EXP / Skimmed-milk powder enriched / Port Sudan / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme' 9 . Delivery period Loading as soon as possible and at the latest 31 December 1981 Delivery as soon as possible and at the latest 31 December 1981 10 . Stage and place of delivery Delivery to Bangui Community port of loading operating a regular service with the recipient country ( n ) 11 . Representative of the beneficiary responsible for reception ( 4 ) M. Ligoussou , directeur de l'exÃ ©cution des projets , ministÃ ¨re de la cooperation et du plan , boÃ ®te postale 732 , Bangui  12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 23 . 12 . 81 Official Journal of the European Communities No L 368/31 Consignment AK AL AM 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b) affectation (EEC ) No 1311 / 80 2 . 3 . Beneficiary Country of destination } Upper Volta 4 . Total quantity of the con ­ signment 595 tonnes 595 tonnes 590 tonnes 5 . Intervention agency responsible for delivery Will result from the application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7. Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitamipÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Haute-Volta / Ã distribuer gratuitement' 9 . Delivery period Loading in February 1982 10 . Stage and place of delivery Delivered to Ouagadougou Delivered to Bobodioulasso 11 . Representative of the beneficiary responsible for reception ( 4 ) Commandant responsable , sous-directeur du matÃ ©riel , ministÃ ¨re de la santÃ © , Ouagadougou MÃ ©decin-chef de secteur de Bobodioulasso (reprÃ ©sentant le ministÃ ¨re de la santÃ ©) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 No L 368 /32 Official Journal of the European Communities 23 . 12 . 81 Consignment AN AO 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1310 / 80 ( 1980 programme) (b ) affectation (EEC ) No 1311 / 80 2 . 3 . Beneficiary Country of destination j Upper Volta 4 . Total quantity of the con ­ signment 70 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique de Haute-Volta / Ã distribuer gratuitement' 9 . Delivery period Loading in February 1982 10 . Stage and place of delivery Delivered to Banfora Delivered to Koudougou 11 . Representative of the beneficiary responsible for reception ( 4 ) MÃ ©decin-chef du secteur de Banfora ( rep ­ rÃ ©sentant du ministÃ ¨re de la santÃ © ) MÃ ©decin-chef du secteur Koudougou ( reprÃ ©sentant du ministÃ ¨re de la santÃ ©) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 23 . 12 . 81 Official Journal of the European Communities No L - 368/33 Consignment AP 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary NGO 3 . Country of destination See Annex II 4 . Total quantity of the con ­ signment 180 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7. Special characteristics and / or packaging ( 3 ) See notes ( 5 ) and ( 7 ) 8 . Markings on the packaging See Annex II 9 . Delivery period Delivery as soon as possible and at the latest 31 December 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 368 /34 Official Journal of the European Communities 23 . 12 . 81 Consignment AQ 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC) No 1400 / 81 2 . Beneficiary NGO (BEDH) 3 . Country of destination Zaire 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery Belgian 6 ­ Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See notes ( s ) and ( 7 ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite au ZaÃ ¯re / Don non commercialisable / CoopÃ ©ration BEDH-BOPR / Kinshasa / 72101 / Matadi' 9 . Delivery period Delivery after 1 and before 16 January 1982 10 . Stage and place of delivery S Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) CEBEMO , Van Alkemadelaan 1 , NL-2597 AA Den Haag ( telex 34278 CEMEC NL ; tel . 241744 / 244594 ) ( 6 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  23 . 12 . 81 Official Journal of the European Communities No L 368/35 Consignment AR AS 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) (b ) affectation (EEC) No 1653 / 81 (general reserve ) 2 . 3 . Beneficiary Country of destination j People's Republic of China 4 . Total quantity of the con ­ signment 750 tonnes 750 tonnes 5 . Intervention agency responsible for delivery Will result from the application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See notes ( 5 ) and ( 15 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to the People's Republic of China' ( 16 ) 9 . Delivery period Loading in February 1982 10 . Stage and place of delivery Port of unloading Shangai (deposited on the quay or on lighters) Port of unloading Tientsin (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception ( 4 ) China National Complete Plant Export Corporation , Shangai Branch , 53 , Fu Zhou Road , Shangai , China (cable 5778 Shangai , China ) China National Complete Plant Export , Corporation , Tientsin Branch , 121 Mo Nan Dao , Tientsin , China (cable 1875 Tientsin , China) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 11 January 1982 No L 368/36 Official Journal of the European Communities 23 . 12 . 81 Consignment AT 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1310 / 80 ( 1980 programme) ( b) affectation (EEC ) No 1311 / 80 (general reserve ) 2 . Beneficiary UNHCR 3 . Country of destination Zambia 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of UNHCR in Zambia / For Angolan refugees' 9 . Delivery period Loading as soon as possible and at the latest 31 December 1981 10 . Stage and place of delivery Delivered to Lusaka 11 . Representative of the beneficiary responsible for reception ( 4 ) UNHCR, PÃ Box 32542 , Lusaka , Zambia ( 17 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  23 . 12 . 81 Official Journal of the European Communities No L 368/37 Notes: (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. ( 2) In cases where the goods come from intervention stock, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. ( 3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ( see Article 6 (2) of Regulation (EEC) No 303 /77). ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' ( see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77). ( 5) The vitamin A content of the skimmed-milk powder must be at least 5 000 IU per 100 grams. The vitamin D content of the skimmed-milk powder must be at least 500 IU per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption. The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The skimmed-milk powder must be manufactured within the limit of one month before the date of delivery or shipment of the goods . I 6) The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers , Blaak 16 , NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity . The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate in respect of each part quantity, made out in the language indicated by the beneficiaries . ( 7 ) As regards the part quantities for Brazil , Cameroun, Kenya, Madagascar, Niger, Sudan, Tchad and Zaire, the successful tenderer must deliver the product on pallets , the dimensions of which will be communicated to him direct by the representative of the beneficiaries. ( 8) As regards the part quantities for India, the successful tenderer shall send to the beneficiaries ' agents, on delivery, a quality certificate made out in English . ( 9) As regards the part quantities for Angola and Brazil , the successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin made out in Portuguese . ( 10) As regards the part quantities for Chili, Guatemala, Nicaragua and Peru, the successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin made out in Spanish . ( n) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery . ( 12) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published together with this Regulation in the 'C' series of the Official Journal of the European Communities. ( 13 ) The successful tenderer shall send to the beneficiaries' agents, on delivery, a certificate of origin and a health certificate made out in Spanish. ( 14 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ( see Article 14 (2) of Regulation (EEC) No 303/77). No L 368/38 Official Journal of the European Communities 23 . 12 . 81 ( 15) The special packaging specifications are the following: 1 . Polyethylene bags which are new, clean, dry and intact, of a net weight content of 1 kg and made in accordance with the following: dimensions: 195 x 325 mm; specifications : high-pressure polyethylene, thickness : 0 08 mm, uncoloured; density : 0-925 to 0-930; fluidity index : 2 to 4; limit of elastic capacity : DIN standard 53455 : 125 to 135 kgf/cm2; modulus of shearing: DIN standard 53445 : 3 000 kgf/cm2; elongation: 130 % ; horizontally and vertically welded bags not less than 1 mm, each. The bags shall be sealed at the top by two welds of not less than 1 -5 mm each, spaced 1 to 2 cm apart. The bags shall be fitted with a device whereby they can be closed after having been opened. This device shall consist of a strip of not less than 1 mm fitting into a 2 mm strip . Food quality . 2 . Cartons containing 20 bags as specified above and meeting the following requirements : dimensions : 540 X 350 x 225 mm; kraft 125 g; corrugated 4 mm  120 g; schrenz 110 g; corrugated 3 mm  120 g; kraft 125 g. The cartons shall be divided widthwise by three partitions . Specifications : duplex brown 140 g; corrugated 4 mm  120 g; duplex brown 140 g. The cartons shall be securely closed by:  clipping the bottom flags,  adhesive tape not less than 4 cm wide at the top and bottom. ( 16) The successful tenderer shall also put the text in Chinese characters, which will be provided to him direct by the intervention agency concerned, on the bags and cartons. ( 17) The successful tenderer shall send two copies of the dispatch documents to: M. Von Arnim, UNHCR, Palais des Nations, CH-1211 Geneve 10 . 23 . 12 . 81 Official Journal of the European Communities No L 368/39 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) . Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking A 200 CARE-Deutsch ­ land e.V. Sudan Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of CARE-Deutschland / For free distribution in Sudan / CARE / 62203 / Port Sudan B 230 200 Catholic Relief Service (CRS ) Kenya Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in Kenya / Cathwell / 6160 / Mombasa 30 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Uganda Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of DiakonischesWerk der EKD / For free distribution in Uganda / DKW / 61323 / Kampala via Mombasa C 110 50 Deutsche Welthungerhilfe Sri Lanka Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of Deutsche Welthunger ­ hilfe / For free distribution in Sri Lanka / DWH / 62601 / Colombo , 60 Secours populaire franÃ §ais KampuchÃ ©a Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite au Kampu ­ chÃ ©a / SPF / 63202 / KampuchÃ ©a D 230 80 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rne ­ hjÃ ¦lp / For free distribution in India / APB / 60600 / Calcutta 10 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp Bangladesh Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rne ­ hjÃ ¦lp / For free distribution in Bangladesh / APB / 60603 / Chittagong No L 368 /40 Official Journal of the European Cofnmunities 23 . 12 . 81 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsl and Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 10 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp Bangladesh Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rne ­ hjÃ ¦lp / For free distribution in Bangladesh / APB / 60604 / Chittagong 20 SOS . . . boÃ ®tes de lait Bangladesh Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in Bangladesh / SBL / 60900 / Chittagong 20 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 60903 / Calcutta D 20 SOS . . . boÃ ®tes de lait India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 60902 / Calcutta 10 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 60904 / Calcutta 60 TEAR Fund Nederland India Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / Action of TEAR Fund Neder ­ land / For free distribution in India / TEFU / 63102 / Bangalore E 210 15 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rne ­ hjÃ ¦lp / For free distribution in India / APB / 60601 / Bombay 5 AbbÃ © Pierres BÃ ¸rnehjÃ ¦lp India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of AbbÃ © Pierres BÃ ¸rne ­ hjÃ ¦lp / For free distribution in India / APB / 60602 / Cochin 23 . 12 . 81 Official Journal of the European Communities No L 368/41 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 10 SOS . . . boÃ ®tes de lait India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of SOS . . . boÃ ®tes de lait / For free distribution in India / SBL / 60905 / Cochin 15 Catholic Relief Service (CRS) India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution in India / Cathwell / 6161 / Cochin 165 Catholic Relief Service (CRS ) India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / For free distribution in India / Cathwell / 6162 / Madras F 230 60 Secours populaire franÃ §ais Liban Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite au Liban / SPF / 63203 / Beyrouth 50 U-landshjÃ ¦lp fra folk til folk Zimbabwe Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of U-landshjaelp fra folk til folk / UFT / 60204 / Zimbabwe via Beira 60 Association « Aide au tiers monde » Madagascar Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de AATM / Pour distri ­ bution gratuite Ã Madagascar / AATM / 60705 / Madagascar 60 Secours populaire franÃ §ais Madagascar Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite Ã Mada ­ gascar / SPF / 63204 / Madagascar G 250 50 U-landshjÃ ¦lp fra folk til folk Angola Leite desnatado em pÃ ³ , enriquecido com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do U-landshjÃ ¦lp fra folk til folk / Destinado Ã distribuiÃ §Ã £o gratuita em Angola / UFT / 60203 / Lobito \ No L 368/42 Official Journal of the European Communities 23 . 12 . 81 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking 60 Secours populaire franÃ §ais Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite en Haute-Volta / SPF / 63201 / Haute-Volta via Abidjan 60 Association « Aide au tiers monde » Cameroun Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de AATM / Pour distri ­ bution gratuite au Cameroun / AATM / 60702 / Douala 20 Secours populaire franÃ §ais Tchad Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite au Tchad / SPF / 63206 / Tchad via Douala 60 Secours populaire franÃ §ais AlgÃ ©rie Lait Ã ©crÃ ©me en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Secours populaire franÃ §ais / Pour distribution gratuite en AlgÃ ©rie / SPF / 63200 / Alger H 240 200 Catholic Relief Service (CRS) Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action du Catholic Relief Service / Pour distribution gratuite en Haute-Volta / Cathwell / 6159 / Ouagadougou via Abid ­ jan 40 TEAR Fund Nederland Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de TEAR Fund Nederland / Pour distribution gratuite en Haute-Volta / TEFU / 63101 / Haute-Volta via Abidjan I 220 40 SOS-SAHEL International ( France ) Gambia Skimmed-milk powder , Ã ©nriched with vitamins A and D / Gift of the European Economic Community / Action of SOS-SAHEL / For free distribution in the Gambia / SAHEL / 63000 / Bajul 40 SOS-SAHEL International ( France ) Haute-Volta Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de SOS-SAHEL / Pour distribution gratuite en Haute-Volta / SAHEL / 63001 / Haute-Volta via Abidjan 23 . 12 . 81 Official Journal of the European Communities No L 368/43 Parti TotalmÃ ¦ngde (i tons ) DelmÃ ¦ngde (i tons ) Modtager Modtagerland Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Beneficiary BÃ ©nÃ ©ficiaire Recipient country Pays destinataire Markings on the packaging Inscription sur l'emballage Designazione della partita Aanduiding van de partij QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Beneficiario Begunstigde Paese destinatario Bestemmingsland Iscrizione sull'imballaggio Aanduiding op de verpakking 40 SOS-SAHEL International (France) Mali Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de SOS-SAHEL / Pour distribution gratuite au Mali / SAHEL / 63002 / Mali via Abidjan 40 SOS-SAHEL International (France ) Mauritanie Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de SOS-SAHEL / Pour distri ­ bution gratuite en Mauritanie / SAHEL / 63003 / Nouakchott 40 SOS-SAHEL International (France) SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de SOS-SAHEL / Pour distribution gratuite au SÃ ©nÃ ©gal / SAHEL / 63004 / Dakar 20 Association « Aide au tiers monde » SÃ ©nÃ ©gal Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique euro ­ pÃ ©enne / Action de AATM / Pour distribution gratuite au SÃ ©nÃ ©gal / AATM / 60704 / Dakar K 160 60 Association « Aide au tiers monde » Peru Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de. AATM / Destinado a la distribu ­ ciÃ ³n gratuita en PerÃ º / AATM / 60703 / Puerto Matarani 100 SOS . . . boÃ ®tes de lait Chile Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de SOS . . . boÃ ®tes de lait / Destinado a la distribuciÃ ³n gratuita en Chile / SBL / 60901 / Valparaiso L 140 80 Secours populaire franÃ §ais Nicaragua Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de Secours populaire franÃ §ais / Desti ­ nado a la distribuciÃ ³n gratuita en Nicaragua / SPF / 63205 / Corinto 60 SOS Villaggio del Fanciullo di Roma Guatemala Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea / AcciÃ ³n de SOS Villaggio / Destinado a la distribuciÃ ³n gratuita en Guatemala / SVDF / 61007 / Santa Tornas de Castilla No L 368/44 Official Journal of the European Communities 23 . 12 . 81 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot ( en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking M 200 110 SOS Villaggio del Fanciullo ai Roma Brazil Leite desnatado em pÃ ³ enriquecido com vitami ­ nas A e D / Dom da Comunidade econÃ ³mica europea / AcÃ §Ã £o do SOS Villaggio / Destinado Ã distribuiÃ §Ã £o gratuita em Brazil / SVDF / 61008 / Natal 30 SOS Villaggio del Fanciullo di Roma Brazil Leite desnatado em pÃ ³ enriquecido com vitami ­ nas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do SOS Villaggio / Destinado Ã distribuiÃ §Ã £o gratuita em Brazil / SVDF / 61009 / Paranaguah 40 Diakonisches Werk der evangeli ­ schen Kirche in Deutschland Brazil Leite desnatado em pÃ ³ enriquecido com vitami ­ nas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do Diakonisches Werk der EKD / Destinado Ã distribuiÃ §Ã £o gratuita em Brazil / DKW / 61324 / Porto Alegro 20 TEAR Fund Nederland Brazil Leite desnatado em pÃ ³ enriquecido com vitami ­ nas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o do TEAR Fund Nederland / Destinado Ã distribuiÃ §Ã £o gratuita em Brazil / TEFU / 63100 / Rio de Janeiro N 220 120 Catholic Relief Service (CRS ) India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Catholic Relief Service / For free distribution in India / Cathwell / 70114 / Bombay 100 The Save the Children Fund India Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the Save the Children Fund / For free distribution in India / SCF / 72200 / Bombay O 55 World Food Programme Syria Syria 2511 / Dried skimmed milk enriched / Lattakia / Gift of the European Economic Community / Action of the World Food Pro ­ gramme P 600 World Food Programme Pakistan Pakistan 2237 EXP / Dried skimmed milk enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme 23 . 12 . 81 Official Journal of the European Communities No L 368/45 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking Q 615 World Food Programme Pakistan Pakistan 2237 EXP / Dried skimmed milk enriched / Karachi / Gift of the European Economic Community / Action of the World Food Programme R 192 World Food Programme Liban Lebanon 438 EXP / Dried skimmed milk enriched / Beirut / Gift of the European Economic Community / Action of the World Food Programme S 750 World Food Programme Somalia Somalia 2294 EXP 1 / Dried skimmed milk enriched / Mogadiscio / Gift of the European Economic Community / Action of the World Food Programme T 80 World Food Programme Yemen , PDR PDRY 2453 / Dried skimmed milk enriched / Aden / Gift of the European Economic Com ­ munity / Action of the World Food Pro ­ gramme U 300 World Food Programme Zambia Zambia 1244 EXP / Dried skimmed milk non-enriched / Dar es-Salaam / Gift of the European Economic Community / Action of the World Food Programme v 220 World Food Programme Angola Angola 2507 / Dried skimmed milk non ­ enriched / Luanda / Gift of the European Economic Community / Action of the World Food Programme x 507 World Food Programme Tanzania Tanzania 2247 / Dried skimmed milk non-en ­ riched / Dar es-Salaam or Tanga / Gift of the European Economic Community / Action of the World Food Programme Y 1 500 World Food Programme Cuba Cuba 760 EXP 2 / Dried skimmed milk non-enriched / La Habana / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme No L 368/46 Official Journal of the European Communities 23 . 12 . 8 * Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ®Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã ­ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung "Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã ­ÃÃ ¯ Ã Ã ®Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking Z 1 500 World Food Programme Cuba Cuba 760 EXP 2 / Dried skimmed milk non-enriched / Santiago de Cuba / Gift of the European Economic Community / Action of the World Food Programme AA 700 400 World Food Programme Tanzania Tanzania 2247 / Dried skimmed milk non-en ­ riched / Dar es-Salaam or Tanga / Gift of the European Economic Community / Action of the World Food Programme 300 World Food Programme Tanzania Tanzania 2298 / Dried skimmed milk non ­ enriched / Zanzibar / Gift of the European Economic Community / Action of the World Food Programme AB 140 World Food Programme Maurice Mauritius 511 PX / Dried skimmed milk non-enriched / Port Louis / Gift of the Euro ­ pean Economic Community / Action of the World Food Programme AC 450 350 World Food Programme Tanzania Tanzania 2247 / Dried skimmed milk non-en ­ riched / Dar es-Salaam or Tanga / Gift of the European Economic Community / Action of the World Food Programme 100 World Food Programme Tanzania Tanzania 2298 / Dried skimmed milk non-en ­ riched / Zanzibar / Gift of the European Economic Community / Action of the World Food Programme AP 180 SOS-SAHEL International (France ) Niger Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã conomique europÃ ©enne / Action de SOS-SAHEL / Pour distribution gratuite au Niger / Sahel / 73002 / Niger via LomÃ ©